DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkerson U.S. Patent No. (5,445,603).
With respect to claim 1, Wilkerson discloses a compression apparatus for treating a synovial joint (as shown in figs.3, the device is being utilized in the general area of the ankle where the synovial joint is located), the apparatus consisting essentially of at least one concave flexible compression member or shell (10) made of polypropylene or polyethylene ([Col.4], lines 1-3); both materials are disclosed in Applicant’s original filed specification, as such, by virtue of the nature of the aforementioned material imparts flexibility [where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985)], (as shown in fig.4, shell 10 has a concave portion, ([Col.2], lines 28-30); configured with at least one pair of slots (53 and 47, fig.3) and at least one adjustable length strap (51 and 44) woven through the at least one pair of slots
With respect to claim 3, Wilkerson discloses inherently the adjustable length strap (51) may configured to cause the concave flexible compression member or shell (10) to provide an increased level of compression to the synovial joint when the strap is tightened [where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985)].
With respect to claim 10, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will inherently perform the method steps as claimed.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); as such, Wilkerson discloses. (Previously Presented) A method of treating a condition of a synovial joint of a user, the method comprising: aligning the at least one concave flexible compression member such that its concavity surrounds the synovial joint or an adjacent area; securing a first strap by bringing ends together and securing at an appropriate tightness to provide compression against the synovial joint, wherein the first strap is connected to the at least one concave flexible compression member via weaving through the at least one pair of slots and securing in an under-weave arrangement; and securing a second strap around the outward facing side of the at least one concave flexible compression member, wherein the second strap is secured in an over-weave arrangement to provide appropriate compression to the synovial joint.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson.
With respect to claim 4, Wilkerson substantially discloses the invention as claimed except at least one concave flexible compression member is configured in a shape selected from the group consisting of a rectangle, a trapezoid, an ellipse, an octagon and a square.  It would have been an obvious matter of design choice to configure the least one concave flexible compression member is configured in a shape selected from the group consisting of a rectangle, a trapezoid, an ellipse, an octagon and a square of whatever form or shape was desired or expedient in order to accommodate different sized anatomical synovial joint of a user. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson as applied to claim 10 above, and further in view of Ascheman U.S. Patent No. (6,503,218).
With respect to claim 11, Wilkerson substantially discloses the invention as claimed except the at least one concave flexible compression member is two concave flexible compression members secured to opposite sides of the synovial joint.  
Ascheman, however, teaches an ankle race comprising a pair of bone covers or compression members (30, fig.1).
In view of the teachings of Ascheman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the compression member of Wilkerson by incorporating an additional compression member for providing therapeutic treatment to both synovial joints of the user.

Allowable Subject Matter
Claims 5-9 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Wilkerson fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claims 5-9 and 12-16 which recite features not taught or suggested by the prior art drawn to Wilkerson.
Wilkerson fails to disclose or fairly suggest the claimed subject matter as set forth in dependent claims 5-9 and 12-16, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claims 5-9 and 12-16.

Response to Arguments
Applicant’s arguments, see pages 1-4, filed 05/02/2022, with respect to the rejection(s) of claim(s) 1 and 3-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wilkerson.
Applicant’s amendments overcome the rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b) and therefore, the rejections have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 05/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. (10,434,000) has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786